Citation Nr: 0018304	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  98-16 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for mild seborrheic 
dermatitis of the chest and nonspecific dermatitis of the 
feet (claimed as skin rashes of the chest and feet).

2.  Entitlement to service connection for aching joints, 
weakness and fatigue, claimed as secondary to malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran had active service from February 1965 to January 
1969.

In April 1997 service connection for malaria was granted and 
rated as zero percent disabling.  The RO denied entitlement 
to service connection for tinnitus, hearing loss, a back 
disorder, a spleen disorder, and aching joints and fatigue.  
The veteran disagreed with the assigned rating for malaria as 
well as the denial of service connection for aching joints, 
weakness and fatigue, tinnitus and hearing loss.  He added 
that he wanted to pursue a claim of service connection for 
rashes of the feet and chest.  

In October 1997 the RO issued a statement of the case 
addressing the issues of entitlement to a compensable rating 
for malaria and service connection for tinnitus and bilateral 
hearing loss.  The veteran did not perfect a timely appeal.  
The matters therefore became final.  38 U.S.C.A. § 7105(d)(3) 
(West 1991).  On several occasions in 1998 the veteran again 
disagreed with the denials associated with malaria, hearing 
loss and tinnitus.  In November 1998 the RO told the veteran 
that his statements were being considered as a reopened 
claim, and to reopen the claim new and material evidence was 
needed.  In August 1999, the RO again denied the matters.  
Also entitlement to service connection for a spleen disorder 
was denied in November 1999 and the noncompensable evaluation 
for malaria was confirmed and continued.  The veteran thus 
far has not expressed disagreement with the determinations.  
Accordingly, no further action is warranted.

As previously noted, in April 1997 service connection for 
aching joints, weakness, and fatigue was denied, and the 
veteran thereafter disagreed with the decision.  In October 
1998, a statement of the case addressing the issue of service 
connection for a chronic disorder manifested by constant 
aching of the joints, weakness, and fatigue was issued.  The 
veteran perfected a timely appeal thereafter.

In June 1998, service connection for seborrheic dermatitis of 
the chest and nonspecific dermatitis of the dorsum of the 
feet was denied.  Notice of disagreement was received in July 
1998, and the RO, in August 1998, issued to the veteran a 
statement of the case.  The veteran subsequently perfected a 
timely appeal. 

In light of the aforementioned procedural development, the 
issues properly developed for appellate review are as stated 
on the title page.

Throughout the pendency of his appeal, the veteran indicated 
that he desired to appear at a hearing before a member of the 
Board.  In February 2000, the RO scheduled the veteran for a 
hearing before a traveling member of the Board.  The veteran 
did not report for such hearing.  As such, further 
development in this regard is not warranted.  


FINDINGS OF FACT

1.  The medical evidence does not tend to create a nexus 
between the veteran's service and his currently diagnosed 
mild seborrheic dermatitis of the chest and nonspecific 
dermatitis of the feet.

2.  The medical evidence does not tend to create a nexus 
between the veteran's service and aching joints, weakness and 
fatigue, nor does it etiologically relate the disorders to 
his service-connected malaria disease.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for mild 
seborrheic dermatitis of the chest and nonspecific dermatitis 
of the feet (claimed as skin rashes of the chest and feet) is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1999).

2.  The claim of entitlement to service connection for aching 
joints, weakness and fatigue, claimed as secondary to malaria 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for seborrheic 
dermatitis of the chest and non-specific dermatitis of the 
feet, and aching joints, weakness, and fatigue secondary to 
service-connected malaria.  Service connection may be granted 
for a disability resulting from personal injury or disease 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991).  The regulations state that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (1999).

Secondary service connection is awarded when a disability 
"is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1999).  
"Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a)." 
Libertine v. Brown, 9 Vet. App. 521, 522 (1996), appeal 
dismissed for lack of jurisdiction, 132 F.3d 50 (Fed. Cir. 
1997) (table); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

For service connection, a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
Section 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990). 

Generally, for a service-connection claim to be well 
grounded, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. Gober, 
126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 118 S.Ct. 2348 
(1998).

The second and third elements necessary to render a service 
connection claim well-grounded can be satisfied by (a) 
evidence that a condition was noted during service or during 
an applicable presumption period; (b) evidence of post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  A claim for 
secondary service connection must also be well grounded under 
38 U.S.C.A. § 5107(a).  See Buckley v. West, 12 Vet. App. 76, 
84 (1998).

To be considered well grounded, a claim must be more than an 
allegation; there must be some supporting evidence.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93; Heuer v. Brown, 7 Vet. App. 379 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence in support of 
the claim is presumed.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

Regarding service connection for seborrheic dermatitis of the 
chest and non-specific dermatitis of the feet, review of the 
evidence shows that the veteran's claim is not well grounded.  
The record is devoid of any medical evidence tending to 
create a nexus between the veteran's service and his 
currently diagnosed seborrheic dermatitis of the chest and 
non-specific dermatitis of the feet.  The Board acknowledges 
that service medical records show in 1965 the veteran 
complained of a rash and examination revealed tinea corporis 
of the chest and back.  However, on release from active duty 
examination in January 1969, clinical evaluation of the skin 
was normal.  

The evidence also shows that on general examination in 
November 1996 several herpes zoster vesicle lesions with 
vesicles and erythema of the anterior upper chestwall and 
left side of the neck were observed.  No abnormalities such 
as active sores, scars, or disfiguration of the feet were 
noted, except for a sore of the left foot, for which service 
connection is already in effect.  The examiner did not 
attribute the skin disorders to service.  Additionally, on VA 
examination in May 1998, the veteran stated that his chest 
rash had been persistent since service and described his 
dermatitis of the foot.  The impressions were probable mild 
seborrheic dermatitis of the chest and nonspecific dermatitis 
of the dorsum of the feet, possibly neurodermatitis.  
Nonetheless, except for the veteran's historical accounts, 
the report does not attribute the skin disorders to service.  

In the absence of competent medical evidence tending to 
create a nexus between the veteran's currently diagnosed mild 
seborrheic dermatitis of the chest and nonspecific dermatitis 
of the dorsum of the feet, the Board must find the claim not 
well grounded.  The medical evidence neither indicates that 
the disorders had their onset in service, that any disorder 
treated in service resulted in chronic disability, nor that 
the disorders are related to any events or treatment received 
in service.  Because the veteran's lay assertions are 
insufficient to well ground his claim, the matter is denied.  
Heuer, Grottveit, both supra; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

Regarding service connection for aching joints, weakness, and 
fatigue secondary to service-connected malaria, the evidence 
shows that this claim is not well grounded as well.  It is 
acknowledged that service connection for malaria is in 
effect.  It is also acknowledged that service medical records 
show that in August 1966 the veteran was hospitalized for 
malaria with symptoms such as weakness, and examination 
revealed that he was lethargic.  However, upon 
hospitalization discharge in September 1966 the veteran was 
fully ready for duty.  The diagnosis was malaria.  

Thereafter the record is completely devoid of any evidence, 
except for the veteran's statements, indicating that his in-
service complaints of weakness and currently claimed achy 
joints and fatigue are related to either service or his 
service-connected malaria.  In fact, on release from active 
duty examination in January 1969 clinical evaluation was 
normal.  Further, although private medical reports show in 
1988 the veteran complained of muscle aches, those symptoms 
were associated with viral gastroenteritis, and in 1992 
although complaints of joint pain were noted, those symptoms 
were attributable to bilateral plantar fasciitis.

On general examination in November 1996, malaria diagnosed in 
August 1966 was noted.  The examiner added that the veteran 
still complained of several vague symptoms such as achy 
joints and fatigue.  It is noted however that the foregoing 
recitation does not suffice to well ground the veteran's 
claim.  The report clearly shows that the examiner just 
reiterated the veteran's complaints.  A bare transcription of 
a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995); Espiritu, supra.  Moreover, after reviewing the 
veteran's complaints and objective examination results, in 
September 1999, a VA examiner found that it was unlikely that 
the veteran's continuous symptoms of fatigue and arthralgia 
were caused by persistent or recurrent malaria.  The examiner 
attributed the veteran's arthralgia to a shoulder disorder.  
Moreover, although additional testing was requested by the 
examiner, he found that unless there was some further 
evidence developed by studies pointing to active malaria, 
which was very doubtful, it was his opinion that the 
veteran's fatigue and arthralgia were not related to the 
history of malaria.  Laboratory findings recorded in October 
1999 showed no evidence of malaria.  

Given the foregoing and despite the veteran's assertions 
presented on appeal, because medical evidence tending to 
create a nexus between either the veteran's service or his 
service-connected malaria and aching joints, weakness and 
fatigue has not been submitted, the claim is not well 
grounded.

In the absence of any evidence tending to demonstrate a nexus 
between the claimed disabilities and service, the claims for 
service connection are not well grounded.  Therefore, the VA 
does not have a duty to assist the veteran in any further 
development of these claims.  38 U.S.C.A. § 5107(a); Morton 
v. West, 12 Vet. App. 477 (1999); Epps v. Gober, 126 F.3d. 
1464; Grottveit, supra; 38 C.F.R. § 3.159(a).  VA also has 
fulfilled its duty to inform the veteran of evidence needed 
to substantiate his claim.  See Brewer v. West, 11 Vet. App. 
228 (1998) (Even if the claimant has not submitted a well-
grounded claim, VA is obliged to advise the claimant to 
attempt to obtain medical evidence that may complete an 
application for benefits.); Robinette v. Brown, 8 Vet. 
App. 69.


ORDER

Entitlement to service connection for mild seborrheic 
dermatitis of the chest and nonspecific dermatitis of the 
feet (claimed as skin rashes of the chest and feet) is 
denied.

Entitlement to service connection for aching joints, weakness 
and fatigue, claimed as secondary to malaria is denied.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

